DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.

 Election/Restrictions
Independent claim 1 has been amended such that it no longer reads on Species B, elected in the 10/23/2020 reply. Specifically, claim 1 has been amended to recite that “the flow expansion channel […] directs fluid flow into a flow diverter”, but the flow expansion channels 90 of Species B are downstream from the flow diverter 80 (see Fig 5,8) and therefore do not “direct flow into” the flow diverter as claimed (rather, the flow diverter 80 directs fluid flow into the flow expansion channels 90, as described in Para 40). Accordingly, claims 1 and 3-6 are withdrawn from further consideration as being directed to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 9, 16 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Singer (US Pat 6,830,563).
Re claim 9, Singer discloses a luer connection device 10 (the entirety of which is seen in Fig 1 but having the tip 17 of Fig 8b instead of the tip 17 seen in Fig 1; Col 3, Lines 35-38 disclose that “the syringe tip of the present invention can be constructed as a permanent tip of a syringe”) comprising: a housing (11 (Fig 1) + the outer shroud extending distally from end 12 (labeled in annotated Fig A below) + the wall of syringe tip 17, formed between inner surface 62 and outer surface 63 (Fig 8b)) including a side wall (11 + the wall forming the outer shroud of Fig A) having an inside surface (the inside surface of the outer shroud of Fig A) defining a lumen (the “lumen” is the space between the inner surface of the outer shroud of Fig A and the outer surface of the tip 17) with a central axis (inherent, running through the center of the lumen (which also runs through the center of passageway 71 as this is located in the center of the tip 17)), a proximal end (the proximal-most portion of barrel 11, as labeled in Fig A below), and a distal end (the proximal-most portion of the outer shroud of Fig A plus the portion of tip 17 that extends within and distally from this proximal-most portion, as labeled in in Fig A below) including a male luer tip 17 (Fig 8b) within the lumen (as seen in Fig 1) having a passageway 71 (Fig 8b) therethrough providing fluid communication between the proximal end and the distal end (as seen in Fig 1); and a central flow diverter 70 (Fig 8b) configured to extend in a rotational taper towards the central axis of the lumen to direct a fluid to a circumferential dead space distal to the male luer tip (as seen in Fig 8b and described in Col 4, Lines 49-51, the diverter 70 has a 45E twist; as described in Col 3, Lines 30-31, the device is a “luer” which by definition includes a 6% taper in the distal direction – accordingly, the diverter 70 must taper in shape from the proximal end toward the distal end since it resides in tip 17), and a flow expansion channel 64 (Fig 8b) disposed in the lumen (as seen in Fig 1) and partially extending along a longitudinal axis (running through the center of passageway 71 and barrel 11, as seen in Fig 1) from the distal end toward the proximal end (as seen in Fig 8b and Fig A below, the flow expansion channel 64 extends from distal end but does not extend into barrel 11 – therefore, one of ordinary skill in the art would recognize that this is “partially extending […] from the distal end toward the proximal end”), the flow expansion channel configured to extend in a rotational taper outwardly from the central axis of the lumen (as seen in Fig 8b and described in Col 4, Lines 49-51, the diverter 70 has a 45E twist and defines one side of the flow expansion channel 64 — accordingly, the flow expansion channel 64 rotates outwardly from the central axis (which runs through passageway 71) of the lumen; as described in Col 3, Lines 30-31, the device is a “luer’ which by definition includes a 6% taper in the distal direction - accordingly, the inner surface 62 (which defines the other side of the flow expansion channel 64) must taper in shape from the proximal end toward the distal end since it resides in tip 17; therefore, the combination of these passages in view of Fig 8b support the flow expansion channel 64 being configured to extend in a “rotational taper outwardly from the central axis of the lumen”), wherein the central flow diverter is connected to the flow expansion channel (as seen in Fig 8b, the central flow diverter 70 is “connected to the flow expansion channel” 64 because it forms one side of the channel) and wherein the flow diverter directs fluid flow into the flow expansion channel (as seen in Fig 8b, fluid flow will be directed by the flow diverter 70 into the flow expansion channel 64 because the flow diverter 70 itself defines one side of the flow expansion channel 64).  

    PNG
    media_image1.png
    840
    1106
    media_image1.png
    Greyscale

Re claim 16, Singer discloses that the proximal end is removably connected to a vascular access device 30 (Fig 4b) (as seen in Fig 4b, the cylindrical barrel is attached to the vascular access device 30 via the tip 17; since the proximal end is found on the syringe barrel 11, the proximal end is connected to the vascular access device indirectly; as described in Col 3, Lines 39-40, the vascular access device 30 is inserted into the vein 31).
Re claim 17, Singer discloses that the vascular access device is a syringe, an extension set, an intravenous set, a stop cock, tubing, high pressure extension tubing or a needleless connector (Col 3, Lines 39-40 disclose that the device 30 is a “typical vascular catheter”, which one of ordinary skill in the art reads on an extension set, an intravenous set and tubing).

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive. Applicant arguments directed to claim 1 and its dependent claims are moot in view of the present Detailed Action which has indicated these claims as withdrawn as not reading on the elected species. Applicant’s arguments directed to claim 9 and its dependent claims are merely an assertion that Singer does not disclose the subject matter of amended claim 9 – the arguments do not show how the amendments avoid Singer; the Examiner respectfully disagrees with these arguments and refers to the Applicant to the above rejection of claim 9 that explains how Singer discloses the amended subject matter.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783